Citation Nr: 9902668	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-20 500	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a kidney disorder.

2. Entitlement to service connection for a urethral cyst. 

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for a skin disorder of 
the hands.

5. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran has been determined by the RO in an 
Administrative Decision in September 1995 to have had 
qualifying active honorable service from December 1982 to 13 
December 1988, and other than honorable service from 14 
December 1988 to September 1994.

This appeal originally arose from a June 1996 rating action 
which denied service connection for kidney, back, and left 
knee disorders, a urethral cyst, a skin disorder of the 
hands, and a facial scar.  By rating action of August 1998, 
the RO implemented a hearing officers decision which granted 
service connection for a scar as a residual of a laceration 
of the left side of the face, and assigned a noncompensable 
rating from March 1996; this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.

At the March 1998 RO hearing on appeal, the veterans 
representative raised the issue of the character of the 
veterans discharge from a period of service extending from 
December 14, 1998 through January 23, 1994.  In this context, 
he stated that the only service the veteran had which was 
other than honorable extended from January 24, 1994 to 
September 23, 1994.  This matter has not been developed or 
certified by the RO for appellate consideration.  It is thus 
referred to the RO for appropriate action.


REMAND

In a July 1997 statement, the veteran requested a hearing 
before a Member of the Board at the RO.  By letters of 
October, November, and December 1998, the last of which was 
sent to the veteran at his current, correct address of 
record, the Board requested the veteran to clarify whether he 
wanted to attend a hearing before a Member of the Board, 
offering him the options of a hearing before a Member of the 
Board at the RO or in Washington, D.C., or canceling his 
hearing request.  The letter further notified the veteran 
that if no response was received within 30 days of the date 
of the letter, the Board would assume that he still wanted a 
hearing before a Member of the Board at the RO.  As no reply 
was received from the veteran within 30 days, this case is 
REMANDED to the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and a Supplemental Statement of the Case need not be issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or  the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
